Electronically Filed
                                                        Supreme Court
                                                        SCWC-11-0001083
                                                        16-SEP-2013
                                                        02:42 PM




                          SCWC-11-0001083
           IN THE SUPREME COURT OF THE STATE OF HAWAI#I

                         STATE OF HAWAI#I,
                   Respondent/Plaintiff-Appellee,
                                vs.
                          BRISON PALENCIA,
                  Petitioner/Defendant-Appellant.

          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-11-0001083; CR. NO. 09-1-0114)
        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)
           The application for writ of certiorari filed on August
 6, 2013 by Petitioner Brison Palencia is hereby rejected.
           DATED: Honolulu, Hawai#i, September 16, 2013.


 Glenn D. Choy,                       /s/ Mark E. Recktenwald
 for petitioner
                                      /s/ Paula A. Nakayama
 Keith M. Kaneshiro and
 Sonja P. McCullen,                   /s/ Simeon R. Acoba, Jr.
 for respondent
                                      /s/ Sabrina S. McKenna

                                      /s/ Richard W. Pollack